Citation Nr: 0505807	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left ankle injury. 

2.  Entitlement to service connection for rheumatoid 
arthritis of the left knee, left ankle, and left foot.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from September 1955 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  

The issue of the veteran's entitlement to service connection 
for rheumatoid arthritis of the left knee, left ankle, and 
left foot is the subject of a remand decision which follows 
this decision on the merits.


FINDING OF FACT

The veteran's left ankle manifests symptomatology greater 
than marked limitation of motion, and by analogy, is 
productive of ankylosis of the ankle in dorsiflexion between 
0 and 10 degrees.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
residuals of a left ankle injury have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-5270 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a December 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

The Board notes that increased ratings claims are generally 
considered to be "downstream" issues from the original grants 
of service connection if appealed from that initial grant of 
service connection.  VA's General Counsel has promulgated an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  In this case, the record 
on appeal contains an undated VCAA letter.  In the letter, 
the veteran is provided with information concerning the 
evidence necessary to establish a service connection claim as 
well as an increased rating claim.  Further, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2003 RO decision was made after November 9, 2000, the 
date the VCAA was enacted and as noted above, the veteran may 
not have received VCAA notice until later.  The Court held 
that when notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
specifically complying with § 5103(a) or § 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Even in cases where the initial adjudication occurred prior 
to enactment of the VCAA and the case had been certified to 
the Board, the Court has held that the appellant has the 
right, on remand, to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini at 22, 23.  VA must provide 
notice, consistent with the requirements of § 5103(a), 
3.159(b), and Quartuccio, supra, that informs the veteran of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that an adequate VCAA notice was provided to the 
veteran on the issue of service connection for a left ankle 
disorder such as to obviate such notice on the downstream 
issue of entitlement to an increased rating for that 
disability.  

In any event, the Board notes that the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the evidence and information required 
from him, and the assistance that VA would provide to obtain 
evidence on his behalf.  The VCAA also provides that VA shall 
make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Board finds that all 
evidence pertinent to this claim has been obtained and the 
veteran has been afforded an appropriate VA examination.  The 
Board thus concludes that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In connection with the veteran's initial claim for service 
connection for the residuals of a left ankle injury, the 
veteran was afforded a VA examination in September 2003.  At 
that time, the veteran reported that he had pain and swelling 
of the left ankle.  He stated that he was able to walk a 
quarter of a mile with a cane.  On examination, the examiner 
noted that the veteran had tenderness of the anterior joint 
line of the left ankle.  There was no instability.  The left 
ankle had dorsiflexion to 10 degrees and plantar flexion to 
10 degrees with pain.  There was minimal subtalar joint 
motion on the left foot as well as minimal left tarsal joint 
motion and the examiner indicated that whatever little motion 
existed was painful.  The diagnosis was, in pertinent part, 
rheumatoid arthritis of the left ankle.

The veteran is currently assigned a 20 percent disability 
rating for residuals of a left ankle injury under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  
The veteran contends that his left ankle disorder is more 
disabling than currently evaluated and he has appealed for an 
increased rating.

In the assignment of Diagnostic Code numbers, hyphenated 
Diagnostic Codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  38 C.F.R. § 
4.27 (2004).

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a (2004).  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned for arthritis wit X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating will be assigned for arthritis with X-ray 
evidence of involvement with 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).

Under Diagnostic Code 5271, a 20 percent disability rating is 
assigned for marked limitation of motion.  See 38 C.F.R. § 
4.71a.  That is the highest rating afforded under Diagnostic 
Code 5271.

Higher evaluations for disabilities of the ankle are provided 
under Diagnostic Code 5270 for ankylosis of the ankle.  A 20 
percent disability rating is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  A 30 percent 
disability rating is assigned for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  Finally, a 40 percent disability 
rating is assigned for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  See 38 C.F.R. § 4.71a (2004).  

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's left ankle disability is more 
severe than currently evaluated.  During service in September 
1957, it was noted that the veteran had practically no 
movement of the talonavicular joint.  At his September 2003 
VA examination, it was noted that his left ankle dorsiflexion 
was limited to 10 degrees and plantar flexion was also 
limited to 10 degrees with pain.  The Board notes that normal 
range of motion of the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II (2004).  The Board is cognizant that the veteran has not 
been diagnosed with ankylosis; however, the Board finds that, 
overall, the current symptomatology including severely 
limited motion, inability to walk more than a quarter of a 
mile, pain, swelling, and tenderness of the anterior joint 
line as well as minimal subtalar joint motion, are all shown 
to be attributable to the veteran's residual of a left ankle 
injury consistent with a 30 percent evaluation under 
Diagnostic Code 5270.  The Board finds that a 30 percent 
evaluation for the veteran's disability is most appropriate 
in this case as the demonstrated symptomatology does not 
equate to the degree of ankylosis that must be shown in order 
to warrant a 40 percent evaluation under the provisions of 
Diagnostic Code 5270.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered, as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the provisions of 38 C.F.R. § 4.21 permit the 
Board to utilize the Schedule for Rating Disabilities and 
assign an evaluation commensurate with the veteran's overall 
disability picture.  In addition, there has been no assertion 
or showing by the veteran that his left ankle disability has 
resulted in interference with employment beyond that 
contemplated by the regular schedular standards or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial 30 percent rating evaluation for residuals of a 
left ankle injury is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

In a February 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
rheumatoid arthritis of the left knee, left ankle, and left 
foot.  The veteran was provided with notice of this 
determination by VA letter also dated in February 2004.  In 
March 2004, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) in which he expressed 
disagreement with the denial of service connection for 
rheumatoid arthritis of the left knee, left ankle, and left 
foot which he claimed were all the result of the residual 
effects of his service-connected left ankle disability.  The 
record on appeal does not contain a subsequently issued 
statement of the case on that issue. 

The Board may not exercise jurisdiction on claims in the 
absence of a properly perfected appeal.  As such, this issue 
must be remanded for the issuance of a statement of the case.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).  Although the 
Board has in the past referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Additionally, on remand, the 
RO should complete any additional development deemed 
necessary.  38 C.F.R. § 19.26 (2004).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should provide the veteran and his 
representative a statement of the case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to service connection for 
rheumatoid arthritis of the left knee, 
left ankle, and left foot in accordance 
with all governing legal criteria, unless 
this matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his notice of disagreement.  
See 38 C.F.R. § 19.26 (2004); see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
after issuance of the statement of the 
case, then this matter thereafter should 
be returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2004).

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


